                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

SEQUOYAH OZOROWSKY,

                 Plaintiff,

        v.                                                     CASE NO.: 8:20-cv-02564

BAYFRONT HMA HEALTHCARE HOLDINGS,
LLC d/b/a BAYFRONT HEALTH ST.
PETERSBURG f/k/a BAYFRONT HOSPITAL,

                 Defendant.

                 DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                TO COUNTS I THROUGH III OF PLAINTIFF’S COMPLAINT

        Defendant, Bayfront HMA Healthcare Holdings, LLC d/b/a Bayfront Health St.

Petersburg f/k/a Bayfront Hospital (“Bayfront” or “Defendant”), by and through its undersigned

counsel, files this Answer and Affirmative Defenses to Counts I through III of Plaintiff’s

Complaint.1 Responding to the specifically numbered paragraphs of the Complaint and using the

same numbered paragraphs and headings that appear therein, Bayfront answers as follows:

        In response to the unnumbered paragraph following the heading “Complaint,” Bayfront

admits that Plaintiff, Sequoyah Ozorowsky (“Plaintiff”), has sued Bayfront, but Bayfront denies

that Plaintiff is entitled to any relief or damages whatsoever.

                                       JURISDICTION & VENUE

        1.       Admitted.

        2.       Admitted.

        3.       Admitted.



1
  Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant is simultaneously moving to dismiss Counts IV
through IX of Plaintiff’s Complaint for failure to state a cause of action.

                                                        1
       4.      Admitted.

                                             PARTIES

       5.      Denied.

       6.      In response to Paragraph No. 6 of Plaintiff’s Complaint, Bayfront admits that

Plaintiff worked for Bayfront for a period of time. Bayfront is without sufficient knowledge or

information as to Plaintiff’s state of residency or the definition of the terms “[a]t all times

pertinent hereto,” and, therefore, Bayfront denies the allegations that “[a]t all times pertinent

hereto, Plaintiff, Sequoyah Ozorowsky . . . has been a resident of the State of Florida.” Bayfront

denies all remaining allegations in Paragraph No. 6 of Plaintiff’s Complaint.

       7.      In response to Paragraph No. 7 of Plaintiff’s Complaint, Bayfront admits it is

organized and exists under the laws of the State of Florida; that it is an “employer” within the

meaning of 38 U.S.C. § 4303(3), 42 U.S.C. § 12111(5), Fla. Stat. § 760.02(7), and Fla. Stat. §

448.101(3); and that it employed Plaintiff for a period of time. Bayfront denies all remaining

allegations in Paragraph No. 7 of Plaintiff’s Complaint.

       8.      In response to Paragraph No. 8 of Plaintiff’s Complaint, Bayfront is without

sufficient knowledge or information as to the definition of the terms “[d]uring the times relevant

to this action,” and therefore, Bayfront denies the allegations in Paragraph No. 8 of Plaintiff’s

Complaint.

       9.      In response to Paragraph No. 9 of Plaintiff’s Complaint, Bayfront admits that it

conducts business in Pinellas County, Florida; that this Court has jurisdiction over Plaintiff’s

claims; and that Bayfront is an “employer” within the meaning of 38 U.S.C. § 4303(3) and 42

U.S.C. § 12111(5). Bayfront denies all remaining allegations in Paragraph No. 9 of Plaintiff’s

Complaint.



                                                   2
               TITLE VII / PDA / ADA / FCRA STATUTORY PREREQUISITES2

         10.      In response to Paragraph No. 10 of Plaintiff’s Complaint, Bayfront admits that

Plaintiff is a male and that he sustained an injury while in basic training. Bayfront denies all

remaining allegations in Paragraph No. 10 of Plaintiff’s Complaint.

         11.      Denied.

         12.      Denied.

         13.      Denied.

         14.      In response to Paragraph No. 14 of Plaintiff’s Complaint, Bayfront admits it is an

“employer” within the meaning of 42 U.S.C. § 12111(5) and Fla. Stat. § 760.02(7). Bayfront is

without sufficient knowledge or information as to the definition of the terms “the statutory

criteria for coverage,” and therefore, denies all remaining allegations in Paragraph No. 14 of

Plaintiff’s Complaint.

         15.      In response to Paragraph No. 15 of Plaintiff’s Complaint, Bayfront admits

Plaintiff was an “employee” within the meaning of 42 U.S.C. § 12111(4) and “person” within the

meaning of Fla. Stat. § 760.02(6). Bayfront is without sufficient knowledge or information as to

the definition of the terms “the statutory criteria for coverage,” and therefore, denies all

remaining allegations in Paragraph No. 15 of Plaintiff’s Complaint.

         16.      In response to Paragraph No. 16 of Plaintiff’s Complaint, Bayfront admits

Plaintiff filed a charge of discrimination and was issued a right-to-sue letter dated August 5,

2020. Bayfront is without sufficient knowledge or information to admit or deny the remaining

allegations in Paragraph No. 16 of Plaintiff’s Complaint, and, therefore, denies all remaining

allegations, while specifically denying that any discrimination or retaliation have occurred.


2
 In response to the heading on page 3 of Plaintiff’s Complaint, Bayfront denies that Plaintiff has met any statutory
prerequisites for, or has brought any claims under, or can establish any claims for Title VII or PDA.

                                                          3
       17.     In response to Paragraph No. 17 of Plaintiff’s Complaint, Bayfront is without

sufficient knowledge or information to admit or deny the allegations, and, therefore, Bayfront

denies all allegations in Paragraph No. 17 of Plaintiff’s Complaint.

       18.     In response to Paragraph No. 18 of Plaintiff’s Complaint, Bayfront is without

sufficient knowledge or information to admit or deny the allegations, and, therefore, denies all

allegations in Paragraph No. 18 of Plaintiff’s Complaint.

                                         Alleged FACTS

       19.     In response to Paragraph No. 19 of Plaintiff’s Complaint, Bayfront admits that

Plaintiff worked for Bayfront as a Patient Access Associate – Registrar for a period of time

beginning in January 2019, and that he attended basic training with the U.S. Army Reserve for a

period of time. Bayfront denies the remaining allegations in Paragraph No. 19 of Plaintiff’s

Complaint.

       20.     In response to Paragraph No. 20 of Plaintiff’s Complaint, Bayfront admits that

Plaintiff enlisted for service with the U.S. Army Reserve and that he notified his supervisor

Kathy Delon that he would be attending basic training. Bayfront denies the remaining allegations

in Paragraph No. 20 of Plaintiff’s Complaint.

       21.     In response to Paragraph No. 21 of Plaintiff’s Complaint, Bayfront admits that

Plaintiff provided his basic training documents to Bayfront and subsequently began basic

training. Bayfront denies the remaining allegations in Paragraph No. 21 of Plaintiff’s Complaint.

       22.     Admitted.

       23.     In response to Paragraph No. 23 of Plaintiff’s Complaint, Bayfront admits that

Plaintiff represented to Bayfront that he had sustained an injury while in basic training and that

he was not ready to return to work due to his injury. Bayfront denies the remaining allegations in



                                                 4
Paragraph No. 23 of Plaintiff’s Complaint.

       24.     Denied.

       25.     Denied.

       26.     Denied.

       27.     Denied.

       28.     In response to Paragraph No. 28 of Plaintiff’s Complaint, Bayfront is without

sufficient knowledge or information as to Plaintiff’s fee or services arrangement with his

counsel, and, therefore, Bayfront denies the allegations that “Plaintiff has retained the

undersigned to represent his interest in this cause and is obligated to pay a fee for these services.”

Bayfront denies all remaining allegations in Paragraph No. 28 of Plaintiff’s Complaint.

                               COUNT I
     Alleged FAILURE TO REEMPLOY IN VIOLATION OF THE UNIFORMED
    SERVICEMEMBERS EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT

       29.     In response to Paragraph No. 29 of Plaintiff’s Complaint, Bayfront restates and

incorporates its responses to Paragraphs No. 1 through 28 above.

       30.     In response to Paragraph No. 30 of Plaintiff’s Complaint, Bayfront admits it is an

“employer” within the meaning of 38 U.S.C. § 4303(3). Bayfront is without sufficient

knowledge or information as to the definition of the terms “applicable statutes referenced

above,” and therefore denies the allegations that “Defendant is an employer as that term is used

under the applicable statutes referenced above.” The remaining allegations in Paragraph No. 30

of Plaintiff’s Complaint do not contain factual allegations, and, therefore, no response is

required.

       31.     Denied.

       32.     Denied.



                                                  5
       33.    Denied.

       34.    Denied.

       35.    Denied.

       36.    Denied.

       37.    Denied.

                                COUNT II
        Alleged DISCRIMINATION IN VIOLATION OF THE UNIFORMED
    SERVICEMEMBERS EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT

       38.    In response to Paragraph No. 38 of Plaintiff’s Complaint, Bayfront restates and

incorporates its responses to Paragraphs No. 1 through 28 above.

       39.    Denied.

       40.    Denied.

       41.    Denied.

       42.    Denied.

       43.    Denied.

                              COUNT III
Alleged RETALIATION IN VIOLATION OF THE UNIFORMED SERVICEMEMBERS
             EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT

       44.    In response to Paragraph No. 44 of Plaintiff’s Complaint, Bayfront restates and

incorporates its responses to Paragraphs No. 1 through 28 above.

       45.    Denied.

       46.    Denied.

       47.    Denied.

       48.    Denied.




                                               6
                                COUNT IV
     Alleged VIOLATION OF THE FLORIDA UNIFORMED SERVICEMEMBERS
                            PROTECTION ACT

       Defendant is contemporaneously moving to dismiss Count IV, Paragraphs Nos. 49

through 52, of Plaintiff’s Complaint.

                                  COUNT V
          Alleged DISABILITY/PERCEIVED DISABILITY DISCRIMINATION
                              UNDER THE ADAAA

       Defendant is contemporaneously moving to dismiss Count V, Paragraphs Nos. 53

through 64, of Plaintiff’s Complaint.

                                    COUNT VI
              Alleged DISABILITY – CHAPTER 760, FLORIDA STATUTES

       Defendant is contemporaneously moving to dismiss Count VI, Paragraphs Nos. 65

through 73, of Plaintiff’s Complaint.

                                      COUNT VII
                       Alleged RETALIATION UNDER THE ADAAA

       Defendant is contemporaneously moving to dismiss Count VII, Paragraphs Nos. 74

through 85, of Plaintiff’s Complaint.

                                  COUNT VIII
            Alleged RETALIATION – CHAPTER 760, FLORIDA STATUTES

       Defendant is contemporaneously moving to dismiss Count VIII, Paragraphs Nos. 86

through 92, of Plaintiff’s Complaint.

                               COUNT IX
 Alleged VIOLATION OF FLORIDA’S PRIVATE SECTOR WHISTLEBLOWER ACT.
                           FLA. STAT. § 448.102

       Defendant is contemporaneously moving to dismiss Count IX, Paragraphs Nos. 93

through 99, of Plaintiff’s Complaint.




                                             7
                                     PRAYER FOR RELIEF

        In response to the “Prayer for Relief” clause following Paragraph No. 99 of Plaintiff’s

Complaint, Defendant admits that Plaintiff has requested a jury trial and is seeking various

damages and relief, but Defendant denies that Plaintiff is entitled to any damages or relief

whatsoever, and demands strict proof thereof.

                                  AFFIRMATIVE DEFENSES

        In asserting the defenses that follow, Bayfront does not assume the burden of proof as to

matters that, pursuant to law, are Plaintiff’s burden to prove. In addition, Bayfront will continue

to investigate Plaintiff’s allegations as they may further develop during this case; therefore,

Bayfront reserves the right to amend its Answer and Defenses. Further, to the extent that the

Court denies Bayfront’s Motion to Dismiss Counts IV through IX of Plaintiff’s Complaint in

whole or in part, Defendant reserves the right to amend its Answer and Defenses to add defenses

as to any and all claims pled in Counts IV through IX that have not been dismissed and remain in

this action.

      Bayfront denies all allegations, requests for relief, captions, headings, or notes
throughout Plaintiff’s Complaint which are not specifically admitted by Bayfront.

                                            FIRST DEFENSE

        Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

                                          SECOND DEFENSE

        Plaintiff’s claims for failure to reemploy under USERRA are barred, in whole or in part,

to the extent that Plaintiff has failed to comply with any statutory conditions for reemployment

under 38 U.S.C. §§ 4304, 4312, or any other sections of USERRA or interpreting regulations.

                                            THIRD DEFENSE

        Plaintiff’s claims for failure to reemploy under USERRA are barred, in whole or in part,


                                                  8
to the extent that Bayfront was excused from reemploying Plaintiff under 38 U.S.C. § 4312, or

any other sections of USERRA or interpreting regulations.

                                           FOURTH DEFENSE

       Plaintiff’s claims for discrimination under USERRA are barred, in whole or in part, to the

extent that Plaintiff cannot establish that he had a qualifying service-connected disability.

                                            FIFTH DEFENSE

       Plaintiff’s USERRA claims are barred because Plaintiff was not subjected to any adverse

employment action.

                                            SIXTH DEFENSE

       In the unlikely event a jury could find that Defendant took any affirmative adverse

employment action against Plaintiff (which Bayfront denies), Plaintiff’s claims are barred

because Defendant’s conduct was not motivated by Plaintiff’s membership, application for

membership, service, application for service, or obligation for service in the uniformed services.

                                          SEVENTH DEFENSE

       In the unlikely event a jury could find that Defendant took any affirmative adverse

employment action against Plaintiff (which Bayfront denies), Plaintiff’s claims are barred

because Defendant’s conduct was not motivated by any alleged attempt to exercise a right

protected by USERRA by Plaintiff. 38 U.S.C. § 4311(c).

                                           EIGHTH DEFENSE

       USERRA retaliation claims require proof that retaliation was the but-for cause of the

challenged employment action. See Ward v. UPS, 580 F. App’x 735, 739 (11th Cir. 2014).

Plaintiff’s retaliation claims fail because he cannot meet this heightened standard of proof. To

the extent Plaintiff can prove he engaged in a protected activity, Plaintiff cannot establish that his



                                                  9
protected activity was the but-for cause of any adverse action allegedly taken by Defendant.

                                            NINTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because his own acts or omissions

caused or contributed to any alleged losses or injuries.

                                           TENTH DEFENSE

       Defendant avers that at all times relevant to the Complaint, it acted in good faith with

regard to Plaintiff, that it had legitimate, non-retaliatory, and non-discriminatory reasons for the

actions it took with respect to Plaintiff, and none of the actions taken were in violation of any

law, including USERRA.

                                         ELEVENTH DEFENSE

       Defendant denies it committed any unlawful actions with respect to Plaintiff or that

Plaintiff is entitled to any relief. Pleading in the alternative and without admitting any wrongful

conduct of Defendant or any of its employees, agents, or representatives, any injuries for which

Plaintiff may be seeking relief were caused, in whole or in part, by the conduct of others for

whom Defendant is not liable.

                                         TWELFTH DEFENSE

       If any improper, illegal, retaliatory, or discriminatory acts were taken by any of

Defendant’s employees against Plaintiff, which Defendant expressly denies, then said acts were

outside the course and scope of that employee’s employment, contrary to Defendant’s policies,

and were not authorized, ratified, confirmed, or approved by Defendant. Thus, any such actions

cannot be attributed or imputed to Defendant.

                                       THIRTEENTH DEFENSE

       Defendant affirmatively avers that it neither acted nor relied upon any impermissible

factors or unlawful criteria in any decision concerning Plaintiff.

                                                 10
                                      FOURTEENTH DEFENSE

       In the unlikely event a jury could find that Defendant took any affirmative employment

action against Plaintiff and Defendant’s conduct was motivated by a prohibited factor (both of

which Defendant expressly denies), Defendant would have taken the same adverse employment

action against Plaintiff even in the absence of the alleged impermissible motivating factor.

                                        FIFTEENTH DEFENSE

       Defendant denies it committed any unlawful actions with respect to Plaintiff or that

Plaintiff is entitled to any relief. Pleading in the alternative and without admitting any wrongful

conduct of Defendant or any of its employees, agents, or representatives, Plaintiff’s claims

and/or damages may be limited, in whole or in part, by the doctrine of after-acquired evidence or

unclean hands.

                                        SIXTEENTH DEFENSE

       Defendant denies it committed any unlawful actions with respect to Plaintiff or that

Plaintiff is entitled to any relief. Pleading in the alternative and without admitting any wrongful

conduct of Defendant or any of its employees, agents, or representatives, in the event Plaintiff is

determined to be entitled to back or front pay (which Defendant expressly denies), Plaintiff

failed to mitigate his damages.

                                      SEVENTEENTH DEFENSE

       Defendant denies it committed any unlawful actions with respect to Plaintiff or that

Plaintiff is entitled to any relief. Pleading in the alternative and without admitting any wrongful

conduct of Defendant or any of its employees, agents, or representatives, in the event Plaintiff is

determined to be entitled to any damages (which Defendant expressly denies), any claim for

damages must be set off and/or reduced by wages, compensation, pay, commissions, benefits,



                                                11
and all other earnings or remunerations, profits, and benefits which accrued to Plaintiff after the

alleged unlawful act, or which were earnable or receivable with reasonable diligence.

                                       EIGHTEENTH DEFENSE

       Defendant denies that it committed any unlawful actions with respect to Plaintiff or that

Plaintiff is entitled to any relief. Pleading in the alternative and without admitting any wrongful

conduct of Defendant or any of its employees, agents, or representatives, Defendant engaged in

good faith efforts to comply with USERRA and other laws applicable to Plaintiff’s employment.

                           DEFENDANT’S PRAYER FOR RELIEF

       WHEREFORE, Defendant, Bayfront HMA Healthcare Holdings, LLC d/b/a Bayfront

Health St. Petersburg f/k/a Bayfront Hospital, prays that the Complaint be dismissed with

prejudice and that Defendant recover its costs and its attorneys’ fees and such other relief as the

Court deems appropriate.


       DATED this 10th day of December, 2020.


                                                  Respectfully submitted,
                                                  FORDHARRISON, LLP

                                                 By: /s/ Tracey K. Jaensch
                                                     Tracey K. Jaensch, B.C.S
                                                     Florida Bar No. 907057
                                                     tjaensch@fordharrison.com
                                                     Viktoryia Johnson, Esq.
                                                     Florida Bar No.: 0125545
                                                     vjohnson@fordharrison.com
                                                     101 E. Kennedy Boulevard, Suite 900
                                                     Tampa, Florida 33602
                                                     Telephone: (813) 261-7800

                                                      Attorneys for Bayfront HMA Healthcare
                                                      Holdings, LLC d/b/a Bayfront Health St.
                                                      Petersburg f/k/a Bayfront Hospital


                                                 12
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 10, 2020, the foregoing has been served by the
Florida Court’s E-filing portal which will provide an electronic copy to:


                                  Thomas L. Dickens, III, Esq.
                                    Morgan & Morgan, P.A.
                                 20 N. Orange Ave., Suite 1600
                                     Orlando, Florida 32801
                                  tdickens@forthepeople.com
                                 mfermaint@forthepeople.com



                                                     /s/Tracey K. Jaensch
                                                     Attorney

WSACTIVELLP:11916656.1




                                                13
